Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Response to Arguments
	Applicant’s arguments filed on 04/07/2022 have been fully considered but they are not persuasive.
	With respect to applicant’s arguments regarding the 101 rejection, the amended claim to incorporate a processor providing instruction to display the driving advice on a display overcomes the 101 rejection. 
	With respect to applicant’s arguments regarding the 103 rejection, that “Lee does not suggest pressing a button on the display to generate the driving assistance request, displaying the driving advice by the display and controlling the first vehicle based on the driving advice”, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. pressing a button) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Lee does teach displaying the driving advice by the display and controlling the first vehicle based on the driving advice, [0279]-[0282] disclosing displaying at least one extended image and information associated with the extended image such as obstacle location “driving advice”, or may generate a control signal that instructs to change at least one of speed or driving direction of vehicle based on the extended image.
	With respect to applicant’s argument that “in Lee, the extended image is generated based on the overlap region or the location information of the vehicle rather than the time information”, examiner respectfully disagrees. Lee teaches generating the extended images based on a timestamp for example every 2 or 3 seconds, see [0275]. This is interpreted as using new images generated by the vehicles at each timestamp to generate a new image periodically. See also [0403]-[0405] disclosing generating an extended image of a real time situation of a pedestrian on a sidewalk, the extended image comprises a real time image from the first vehicle and a real time image from a second vehicle in order to avoid collision with the pedestrian.
                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664